Case:19-04547-BKT13 Doc#:19 Filed:10/09/19 Entered:10/09/19 07:45:54   Desc: Main
                           Document Page 1 of 12


                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF PUERTO RICO



  In Re:
                                                Case No.: 19−04547−BKT
  GIOVANNI MARIN IRIZARRY
  WALESKA OLIVO SANTIAGO                        Chapter 13

  Debtor(s)


                    TRUSTEE'S OBJECTION TO EXEMPTIONS

 TO THE HONORABLE COURT:

         COMES NOW Alejandro Oliveras Rivera, Chapter 13 Trustee,

 through the undersigned attorney, and very respectfully states,

 alleges and prays as follows:


      1.      Pursuant to Federal Bankruptcy Rule 4003(b), the trustee

 is hereto objecting to debtor(s) claim for exemptions as set forth

 below.

      2.      The meeting of creditors concluded on September 11,

 2019.

         3.   The captioned Debtor(s) listed in Schedule A/B and C the

 following property: “Potential Claim(s) for violation of RESPA,

 TILA, FDCPA, FCRA EFTA, TPCA, and other consumer protection loans”,

 with value of one dollar ($1.00).        In Schedule “C”, the captioned

 Debtor(s) claimed exemption pursuant to §522(d) (5) in the amount

 of $0.50 cents.     Joint debtor filed a separate Schedule “C”, where

 she included the same property and claimed exemption of .50 cents,
Case:19-04547-BKT13 Doc#:19 Filed:10/09/19 Entered:10/09/19 07:45:54       Desc: Main
                           Document Page 2 of 12
 TRUSTEE'S OBJECTION TO EXEMPTION(S)
 Page 2 of 8
 Case No. 19−04547−BKT


 pursuant to Section 522(d)(5).              Trustee is herein objecting the

 .50cents claimed as exemption by each debtor and requests that

 those exemptions be denied in their entirety on the following two

 (2) grounds: (a) The description of the potential claim(s) lacks

 sufficient information in order to determine the nature of the

 claim(s), debtors’ interest in the potential claim(s) and the value

 of the potential claim(s) and (b) By each debtor claiming .50

 exemption, results in claiming the total value of the property,

 thus, the exemptions can be construed as one “in kind”, which can

 be interpreted as debtor(s) intention to claim the entire claim,

 instead of their interest up to the amount that they would be

 entitled pursuant to Section 522(d)(5).                Appearing below is a

 discussion on both arguments.

       4.      The   information       to   be   furnished   in   the   schedules,

 particularly when an exemption is being claimed is crucial.                  This

 can be gathered from the Opinion of the First Circuit of In Re

 Barroso-Herrans, 524 F.3d. 341 (1st                Cir. 2008).         The Court

 reasoned: “When an individual files for bankruptcy, all of his

 property…becomes property of the estate. 11 U.S.C. § 541. But the

 debtor is entitled to claim as exempt, and so retain, some assets.

 11 U.S.C. § 522(d). The statute enumerates both what kind of assets

 may be exempted, e.g. an "interest . . . in one motor vehicle,"

 id. § 522(d)(2), and the maximum value of those exemptions, e.g.
Case:19-04547-BKT13 Doc#:19 Filed:10/09/19 Entered:10/09/19 07:45:54      Desc: Main
                           Document Page 3 of 12
 TRUSTEE'S OBJECTION TO EXEMPTION(S)
 Page 3 of 8
 Case No. 19−04547−BKT


 "not to exceed $2,400 in value, id.”               In Re Barroso-Herrans, 524

 F.3d. 341 (1st Cir. 2008). “The threshold question of what has been

 claimed [exempt] calls for interpreting the schedules filed by the

 debtors.”        Id.    (Our    emphasis).        In   the   instant   case,   the

 information      provided      by     debtor(s)   is   highly   insufficient    to

 interpret what is the potential claim about; what is debtor’s

 interest in such claim(s) and what is the value of the claim(s).

       5.    In Barroso-Herrans, supra, the debtor had included as

 part of his properties two (2) account receivables with an amount

 owed for each one and two (2) lawsuits that were related to the

 above mentioned receivables.             Debtor claimed only $4,000 on each

 lawsuit.     Chapter 7 Standing Trustee settled the lawsuits for a

 substantially higher amount than the $8,000 and argued debtor was

 only entitled to the $8,000. Debtor opposed, arguing his intention

 was to exempt all the proceeds.            The bankruptcy court approved the

 settlement and agreed with trustee’s position as to the amount

 debtor was entitled as exemption.

       6.     The Court of Appeals in Barroso-Herrans, supra, found

 that schedule C was found to be ambiguous with respect to debtor’s

 contention that he was entitled, not only to the $8,000, but to

 the entire proceeds.           In this respect, the Appeals Court reasoned

 at page 345       as follows:         “[I]n legal documents, ambiguity is

 traditionally construed against the drafter, and that canon has
Case:19-04547-BKT13 Doc#:19 Filed:10/09/19 Entered:10/09/19 07:45:54          Desc: Main
                           Document Page 4 of 12
 TRUSTEE'S OBJECTION TO EXEMPTION(S)
 Page 4 of 8
 Case No. 19−04547−BKT


 special force in this context: after Taylor, a failure to object

 to a claimed exemption has very harsh consequences for the estate,

 and so it is most fair to place on the debtor the burden of claiming

 exemptions unambiguously”.              Applying to the instant case the

 reasoning of the First Circuit in Barroso-Herrans, supra, as to

 the   burden    debtor(s)     have     to    claim   exemptions      unambiguously,

 debtor(s) description of his alleged interest in potential claims

 is highly ambiguous and thus, the exemption should be denied.

       7.     In the case of Schwab v. Reilly, 130 S. Ct. 2652 (2010),

 the   Supreme    Court    discussed         the   importance   of    balancing     the

 debtor’s     allowance       of     exemptions     and   its      impact   upon     the

 distribution to creditors:

              As we emphasized in Rousey, “[t]o help the debtor obtain
              a fresh start, the Bankruptcy Code permits him to
              withdraw from the estate certain interests in property,
              such as his car or home, up to certain values.” 544 U.S.,
              at 325, 125 S.Ct. 1561 (emphasis added). The Code limits
              exemptions in this fashion because every asset the Code
              permits a debtor to withdraw from the estate is an asset
              that is not available to his creditors. See § 522(b)(1).
              Congress balanced the difficult choices that exemption
              limits impose on debtors with the economic harm that
              exemptions visit on creditors (…)”

              (Emphasis ours).

       8. The Supreme Court decision in Reilly is based upon the

 premise that the debtor’s “schedules of exempt property accurately

 describes      the   asset    and     declares     the   ‘value    of   [the]     claim
Case:19-04547-BKT13 Doc#:19 Filed:10/09/19 Entered:10/09/19 07:45:54   Desc: Main
                           Document Page 5 of 12
 TRUSTEE'S OBJECTION TO EXEMPTION(S)
 Page 5 of 8
 Case No. 19−04547−BKT


 exemption’ in that asset to be an amount within the limits that

 the Code prescribes”. (Emphasis ours).

          9.   Yet another argument for requesting that the exemption

     be denied is that, by      claiming an exemption that comes up to the

     same value of the property can be construed as one “in kind”, with

     the intention to claim the entire value of the property exempt,

     while Section 522(d)(5) establishes an exemption with a limited

     dollar amount.    Expanding on trustee’s ground for objection as to

     the “in kind” exemption claimed, it is pointed out that through

     the exemptions claimed, it is evident that debtors intend to claim

     as exempt the entire value of the properties mentioned in the

     above paragraph six (6). This scenario is similar to the example

     given by Sommers Gretchko in her article Watch Out for the Putative

     “In-Kind” Exemption!    1,:


          The debtor owned interests in three privately held
          entities, and his Schedule C of “property claimed as
          exempt” alleged that the “market value” of his interest
          in each business was $1,000. That same Schedule C also
          listed the “value of the exemption” for the interest in
          each business at $1,000. Most of the other creditors
          thought that the debtor was just trying to exempt $1,000
          of his interest in each business entity— and they weren’t
          troubled by such small exemptions. However, a handful of
          creditors were concerned that the debtor’s recitation of
          an identical market value and exemption value of his
          interests in these businesses meant that the debtor was
          really trying to exempt the entire value of the his stock
          in each of the businesses”.



 1
     XXVII, ABI Journal 4, 8 May 2008.
Case:19-04547-BKT13 Doc#:19 Filed:10/09/19 Entered:10/09/19 07:45:54     Desc: Main
                           Document Page 6 of 12
 TRUSTEE'S OBJECTION TO EXEMPTION(S)
 Page 6 of 8
 Case No. 19−04547−BKT


       10. Ms. Sommers Gretchko lectures that:

       A term of art defines this maneuver: It is called the
       “in-kind exemption,” because the debtor is trying to
       assert an exemption of an entire asset (not just the
       exemptible portion thereof). Despite the monetary limits
       in Bankruptcy Code §522(d), and in many state exemption
       schemes, debtors who purport to assert an in-kind
       exemption are attempting to effectively “pull a fast
       one” by trying to exempt assets in their entirety, while
       disregarding the statutory dollar limits for the
       exemption.


       11.    The author then speaks of “red flags”.            “Creditors must

 watch for any sign that the debtor is trying to claim an in-kind

 exemption. The most obvious “red flags” are if debtor’s Schedule

 C (1) lists the market value and the exempt value at identical

 figures or (2) lists the market value of the asset as “$1.00,”

 “unknown”     or   “contingent”       and   the   claimed   exemption   as   “100

 percent,” “contingent,” unknown,” etc. “

       12.    The case of Barroso-Herrans, supra, also discusses this

 topic:    "Use of terms like '100% [of the property's value],'

 'unknown,' 'to be determined,' 'tba' and '$1.00' are red flags to

 trustees and creditors," 1 Collier on Bankruptcy P. 8.06(1)(c)(ii)

 (15th ed. rev. 2007), and therefore put them on notice that if

 they do not object, the whole value of the asset--whatever it might

 later turn out to be--will be exempt.”

       13.    As Chapter 13 Trustee, we too ”… must watch for any sign

 that the debtor is trying to claim an in-kind exemption.”
Case:19-04547-BKT13 Doc#:19 Filed:10/09/19 Entered:10/09/19 07:45:54       Desc: Main
                           Document Page 7 of 12
 TRUSTEE'S OBJECTION TO EXEMPTION(S)
 Page 7 of 8
 Case No. 19−04547−BKT


         14.   Debtor(s) is/are not member(s) of the U.S. Armed Forces,

 the Coast Guard, the Public Health Service or the National Oceanic

 and Atmospheric Administration, as evidenced by the Certificate

 issued by the U.S. Department of Defense, copy of which is attached

 only to the original of this motion and movant’s copy.

         WHEREFORE    it   is    very    respectfully      requested   from   this

 Honorable Court to grant this objection and consequently, deny

 debtor and joint debtor’s claim of exemption in the amount of .50

 cents    each   pursuant       to   Section   522(d)(5)    over   their   alleged

 interest in “Potential Claim(s) for violation of RESPA, TILA,

 FDCPA, FCRA EFTA, TPCA.

         NOTICE: Within fourteen (14) days after service as evidenced
 by the certification, and an additional three (3) days pursuant to
 Fed. R. Bank. P. 9006(f) if you were served by mail, any party
 against whom this paper has been served, or any other party to the
 action who objects to the relief sought herein, shall serve and
 file an objection or other appropriate response to this paper with
 the clerk’s office of the United States Bankruptcy Court for the
 District of Puerto Rico. If no objection or other response is filed
 within the time allowed herein, the paper will be deemed unopposed
 and may be granted unless: (i) the requested relief is forbidden
 by law; (ii) the requested relief is against public policy; or
 (iii) in the opinion of the court, the interest of justice requires
 otherwise.


         CERTIFICATE OF SERVICE: I hereby certify that on this same
 date I electronically filed the above document with the Clerk of
Case:19-04547-BKT13 Doc#:19 Filed:10/09/19 Entered:10/09/19 07:45:54   Desc: Main
                           Document Page 8 of 12
 TRUSTEE'S OBJECTION TO EXEMPTION(S)
 Page 8 of 8
 Case No. 19−04547−BKT


 the Court using the CM/ECF System which sends a notification of
 such filing to all parties in this case registered for receipt of
 notice by electronic mail.            I further certify that the foregoing
 document      has       been    served     to     the   U.S.   Trustee     at
 ustregion21.hr.ecf@usdoj.gov and by depositing true and correct
 copies thereof in the United States Mail, postage prepaid, to
 debtor(s) at the address of record.


       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 9th day of October 2019.

                                                   ALEJANDRO OLIVERAS RIVERA
                                                          CHAPTER 13 TRUSTEE
                                                            P.O. Box 9024062
                                                     San Juan, PR 00902-4062
                                                 Tel. 977-3500 Fax 977-3521
                                                          aorecf@ch13sju.com

                                                 By: /s/ MIRIAM SALWEN ACOSTA
                                                         MIRIAM SALWEN ACOSTA
                                                               Staff Attorney
                                                                USDC # 208910
     Case:19-04547-BKT13 Doc#:19 Filed:10/09/19 Entered:10/09/19 07:45:54ResultsDesc:       Main
Department of Defense Manpower DataDocument
                                    Center  Page 9 of 12
                                                                                as of : Oct-08-2019 04:39:18 PM

                                                                                                                                                                                         SCRA 5.1




SSN:                          XXX-XX-0979
Birth Date:
Last Name:                    MARIN IRIZARRY
First Name:                   GIOVANNI
Middle Name:
Status As Of:                 Oct-08-2019
Certificate ID:               C8Z9YG5T1232N5P

                                                                               On Active Duty On Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                                     This response reflects the individuals' active duty status based on the Active Duty Status Date




                                                                       Left Active Duty Within 367 Days of Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                        This response reflects where the individual left active duty status within 367 days preceding the Active Duty Status Date




                                                The Member or His/Her Unit Was Notified of a Future Call-Up to Active Duty on Active Duty Status Date

        Order Notification Start Date                       Order Notification End Date                                       Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                           This response reflects whether the individual or his/her unit has received early notification to report for active duty



Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
Seaside, CA 93955
         Case:19-04547-BKT13 Doc#:19 Filed:10/09/19 Entered:10/09/19 07:45:54                                                        Desc: Main
The Defense Manpower Data Center (DMDC) is an organization of the Department of Defense (DoD) that maintains the Defense Enrollment and Eligibility
                                                        Document Page 10 of 12
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.


The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. ? 501 et seq, as amended) (SCRA) (formerly known as
the Soldiers' and Sailors' Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. In the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q33) via this URL: https://scra.dmdc.osd.mil/faq.xhtml#Q33. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. ? 521(c).


This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.


More information on "Active Duty Status"
Active duty status as reported in this certificate is defined in accordance with 10 USC ? 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC ? 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).


Coverage Under the SCRA is Broader in Some Cases
Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC ? 101(d)(1).


Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.


Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected


WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.
     Case:19-04547-BKT13 Doc#:19 Filed:10/09/19 Entered:10/09/19 07:45:54ResultsDesc:       Main
Department of Defense Manpower Data Center
                                  Document  Page 11 of 12
                                                                                as of : Oct-08-2019 04:39:58 PM

                                                                                                                                                                                         SCRA 5.1




SSN:                          XXX-XX-3849
Birth Date:
Last Name:                    OLIVO SANTIAGO
First Name:                   WALESKA
Middle Name:
Status As Of:                 Oct-08-2019
Certificate ID:               8CKQZ40V3S4D5ZM

                                                                               On Active Duty On Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                                     This response reflects the individuals' active duty status based on the Active Duty Status Date




                                                                       Left Active Duty Within 367 Days of Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                        This response reflects where the individual left active duty status within 367 days preceding the Active Duty Status Date




                                                The Member or His/Her Unit Was Notified of a Future Call-Up to Active Duty on Active Duty Status Date

        Order Notification Start Date                       Order Notification End Date                                       Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                           This response reflects whether the individual or his/her unit has received early notification to report for active duty



Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
Seaside, CA 93955
         Case:19-04547-BKT13 Doc#:19 Filed:10/09/19 Entered:10/09/19 07:45:54                                                        Desc: Main
The Defense Manpower Data Center (DMDC) is an organization of the Department of Defense (DoD) that maintains the Defense Enrollment and Eligibility
                                                        Document Page 12 of 12
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.


The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. ? 501 et seq, as amended) (SCRA) (formerly known as
the Soldiers' and Sailors' Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. In the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q33) via this URL: https://scra.dmdc.osd.mil/faq.xhtml#Q33. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. ? 521(c).


This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.


More information on "Active Duty Status"
Active duty status as reported in this certificate is defined in accordance with 10 USC ? 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC ? 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).


Coverage Under the SCRA is Broader in Some Cases
Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC ? 101(d)(1).


Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.


Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected


WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.
